Citation Nr: 1711069	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

In January 2015, the Board denied service connection for a seizure disorder and remanded his claim for an acquired psychiatric disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order granting a February 2016 Joint Motion for Remand (JMR).  Thereafter, the appeal was returned to the Board for actions consistent with the 2016 JMR.  In August 2016, the Board remanded both claims for further development.  These matters are now returned to the Board for adjudication.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish the diagnosis of a seizure disorder at any time during the appeal period.

2.  The Veteran's acquired psychiatric disability, to include schizoaffective disorder, bipolar type, was incurred during his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Veteran's claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, is granted herein; therefore any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to his seizure disorder claim, the duty to notify has been met.  See November 2009 VA correspondence and June 2014 Board Hearing transcript.  Neither the Veteran, nor his attorney, alleged prejudice with regard to notice and no such notice deficiencies were identified in the JMR.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA and private treatment records, and a VA examination report have been associated with the claims file.  Since the JMR, the Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

As stated, the Board remanded these claims in August 2016 for further development, including obtaining a VA examination.  The Veteran was afforded an adequate VA examination in September 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the opinion was predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claim to be adjudicated.  

Subsequent to the Veteran's October 2016 Supplemental Statement of the Case (SSOC) the Veteran's attorney submitted additional evidence.  This evidence consisted of service personnel records and Social Security Administration records.  In this regard, the Board acknowledges that the claims file is silent as to a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Nevertheless, in this instance, a remand is not necessary.  

In relevant part, 38 C.F.R. § 19.31 indicates that an SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued.  The denial of the Veteran's claim is predicated on a lack of diagnosis of a current disability.  The newly submitted evidence does not address that point as it is negative for a diagnosis of a seizure disorder.  Rather, as will be discussed below, these pieces of evidence were submitted to support only the Veteran's claim for an acquired psychiatric disorder.  See Representative's December 2016 and February 2017 Correspondence; see also Veteran's December 2012 Statement.  Accordingly, the Board finds that all remand instructions have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to Service Connection for a Seizure Disorder

The Veteran seeks service connection for a seizure disorder.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The medical evidence fails to establish a diagnosed disability manifested by seizure-like symptomology at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Such serves as the basis for denying the Veteran's claim.

In that regard, the Veteran was examined for his claimed disability in September 2016.  Following examination, and review of the record, the examiner opined that the Veteran did not have a seizure disorder.  The examiner first clarified that the Veteran's statements regarding seizure-like symptomology were insufficient to conclusively diagnosis a seizure disorder.  Such reports were directly contradicted by the clinical evidence of record, which was negative for treatment or diagnosis of a seizure condition.  Moreover, these reports were not supported by the normal result of his VA neurological examination.  Here, the examiner also explained that given the Veteran's self-report of last suffering a seizure in 2010, obtaining further testing using an electroencephalogram (EEG) would not be instructive.

That said, the examiner went on to directly address the Veteran's in-person report of last experiencing a seizure in 2010.  In relevant part, the Veteran specified that following his seizure he was treated at "Cobb Douglas" and placed on anti-seizure medication.  However, upon review of the Veteran's records, the examiner clarified that he was never prescribed seizure medication.  Rather, the records established that the Veteran's prescriptions were solely for treating bipolar disorder.  The examiner also noted that, per the clinical records, the Veteran was regularly noncompliant with his medication.  In this regard, the examiner rationalized "it would be less likely for the veteran to have been seizure free, off medications if there was an underlying organic seizure disorder." 

The Board finds the examiner's conclusion highly probative and well rationalized against the evidence of record.  Further, this conclusion matches treatment records which are negative for a diagnosed disorder manifested by seizure like symptomology.  Comparatively, the only positive pieces of evidence of a diagnosed seizure disorder, during the period on appeal, are the Veteran's lay reports.  

Consideration has been given to the lay evidence of record relating seizure-like symptoms to service.  The Veteran is competent to describe seizure-like symptoms.  However, seizures are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology. The evidence shows that specific diagnostic testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard it is noted that the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Moreover, as discussed, the most probative medical evidence of record, the clinical records and VA examination, directly contradicts the Veteran's contentions.  

Accordingly, the first element of Shedden/Caluza is not met and service connection cannot be granted for a seizure disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Entitlement to Service Connection for an Acquired Psychiatric Disorder

As indicated above, this matter was remanded in August 2016 for further development.  This development included obtaining service personnel records and an addendum opinion addressing the Veteran's in-service and post-service reports of psychiatric symptomology.  A VA opinion was obtained on October 14, 2016.  Unfortunately, service personnel records were not uploaded to the Veteran's virtual claims file until October 20, 2016 and March 7, 2016.  The VA examiner was clearly unable to consider the Veteran's pertinent service personnel records when opining as to the etiology of his disorder.  Nevertheless, for the reasons discussed below, the Board finds sufficient evidence to proceed with, and grant, the claim for service connection.  

The 2016 examiner confirmed a diagnosis of bipolar disorder.  The examiner then opined that the Veteran's lay statements alone were insufficient to correlate his current disability to his service.  However, in so stating, the examiner implied that service connection would be warranted if the record contained in-service "behavioral evidence to support the Veteran's self-reports."

The subsequently added personnel records confirm that on entrance the Veteran was a respectful and polite individual.  See January 1979 M. O. Statement.  Then, beginning in March 1980, the records note a sharp decline in his attitude and overall performance.  He engaged in absenteeism, insubordination, dereliction of duties, fighting and eventually drug use/possession.  As a result, he was repeatedly reprimanded, counseled and finally non-judicially punished just prior to service separation.  The Board finds these collective records highly probative, given the Veteran's credible testimony of experiencing a sharp decline in his performance in service. 

In sum, the Veteran has competently and credibly reported experiencing behavior changes in-service.  A VA examiner implied that with "behavioral evidence to support the Veteran's self-reports" service connection would be warranted.  Recently added personnel records confirm the Veteran had a drastic change in his behavior and overall performance in-service.  As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bipolar disorder is related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bipolar disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, bipolar type, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


